 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 7

 8      STATE OF WASHINGTON,                                  CASE NO. C17-5806 RJB

 9                                 Plaintiff,                 MEMORANDUM TO FILE
                v.
10
        THE GEO GROUP, INC.,
11
                                   Defendant.
12

13          On August 20, 2019, the United States filed a Statement of Interest in the above cause
14   number (C17-5806RJB, Dkt. 290). The Court has directed that document also be filed in
15   Nwauzor v GEO, C17-5769RJB. The Court has also directed the Clerk to enter the United States
16   as an Interested Entity, although not a party, in both cases so that the government will receive the
17   Court’s Notice of Electronic Filing for all future pleadings.
18          The Clerk is directed to send uncertified copies of this Memorandum to all counsel of
19   record and to any party appearing pro se at said party’s last known address.
20          Dated this 22nd day of August, 2019.
21

22
                                           A
                                           ROBERT J. BRYAN
23                                         United States District Judge

24


     MEMORANDUM TO FILE - 1
